DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the application as filed on 7-26-2019. As directed, claims 1-13 are pending in the application.

Claim Objections
Claim 1 is objected to because of the following informalities:  
-Line 1 recites “a neonatal nasal airway pressure monitoring system comprising”; it is suggested to add a colon (:) after “comprising” for clarity  
-Lines 10-11 recite “and removably securable at a first end to a sample line”; it is suggested that the phrase be amended to recite “and removably securable at a first end thereof to a sample line” to clarify that the first end recited is with respect to the nasal catheter
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
-Line 1 recites “the neonatal nasal airway pressure system of claim 1 wherein”; it is suggested that a comma (,) be added after “claim 1” for clarity  
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
Line 2 recites “a portal between the interior and exterior” which should be amended to read “a portal between an an exterior” for clarity
-Lines 3-4 recite “proximal from the second end” which should be amended to read “proximal from the second end thereof” to clarify that the recitation is referring to the second end of the nasal catheter
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
-Line 1 recites “the neonatal catheter according to claim 1” however, claim 1 sets forth a “neonatal nasal airway pressure monitoring system”; for clarity line 1 should be amended to refer to “the neonatal nasal airway pressure monitoring system”
-Line 1 recites “wherein the second end” and should be amended to recite “wherein the second end of the nasal catheter” for clarity
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
-Line 1 recites “the neonatal catheter according to claim 1” however, claim 1 sets forth a “neonatal nasal airway pressure monitoring system”; for clarity line 1 should be amended to refer to “the neonatal nasal airway pressure monitoring system”
-Line 1 recites “wherein the second end” and should be amended to recite “wherein the second end of the nasal catheter” for clarity
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
Line 1 recites “the neonatal catheter according to claim 1” however, claim 1 sets forth a “neonatal nasal airway pressure monitoring system”; for clarity line 1 should be amended to refer to “the neonatal nasal airway pressure monitoring system”  
-Line 1 recites “wherein the first end” and should be amended to recite “wherein the first end of the nasal catheter” for clarity
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
-Line 1 recites “the neonatal catheter according to claim 1” however, claim 1 sets forth a “neonatal nasal airway pressure monitoring system”; for clarity line 1 should be amended to refer to “the neonatal nasal airway pressure monitoring system”
-Line 1 recites “wherein the first end” and should be amended to recite “wherein the first end of the nasal catheter” for clarity
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
-Line 1 recites “the neonatal catheter according to claim 1” however, claim 1 sets forth a “neonatal nasal airway pressure monitoring system”; for clarity line 1 should be amended to refer to “the neonatal nasal airway pressure monitoring system”  
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
-Line 1 recites “in neonatal patient comprising”; it is suggested to add a colon (:) after “comprising” for clarity  
-Line 4 recites “a patient” however this limitation should be amended to read “the patient” as “a patient” was introduced in line 2

-Line 7 recites “a waveform” however this limitation should be amended to read “the waveform” as “a waveform” was introduced in claim 1 from which claim 13 depends
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 10-13 recite the limitation “the nasal catheter comprising medical grade tubing and removably securable at a first end to a sample line of medical grade tubing connected to the pressure monitor at a second end and placeable at a second end within a nare of a patient” which renders the claim indefinite. Because there are two recitations of “a second end” it is unclear whether Applicant intends to refer twice to the same “second end” or if the two recitations of “a second end” are meant to refer separately to a second end of the nasal catheter and a second end of the sample line. For the purposes of examination, the limitation will thereof to a first end of a sample line of medical grade tubing, the sample line connected to the pressure monitor at a second end thereof and the nasal catheter placeable at a second end thereof within a nare of a patient”
Claims 2-13 are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-2, 4, 6-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Davenport (US 2011/0125052) in view of Lewis (US 2008/0142019) and McNeill (US 2014/0018691).
Regarding claim 1, Davenport discloses a neonatal airway pressure monitoring system (diagnostic tool 113) (Fig. 12; paragraph 111, lines 1-10; paragraph 83, lines 11-15), comprising:

a nasal catheter (114) for transmitting a pressure waveform to the pressure monitor (115) (paragraph 112, lines 1-11), the nasal catheter (114) comprising medical grade tubing and securable at a first end to a sample line of medical grade tubing connected to the pressure monitor (115) at a second end and placeable at a second end within a nare of a patient (paragraph 111, lines 22-24; annotated Fig. 12 below; see abstract, the device is used in a medical setting, therefore the tubing is medical grade, see also paragraph 76 which outlines acceptable materials for the cannula); and
a respiratory circuit (40) (paragraph 84, lines 1-5; Fig. 6) comprising:
	a source of respiratory gas (23) (paragraph 84, lines 1-5; Fig. 6);
	a flowmeter for setting the flow rate of the respiratory gas (paragraph 162, lines 1-10; Fig. 13A);
	and a circuit of tubing and a nasal cannula (12) for directing the respiratory gas to the naso-pharyngeal cavity of the patient (see paragraph 84; Fig. 12).

    PNG
    media_image1.png
    390
    490
    media_image1.png
    Greyscale

	Davenport fails to explicitly disclose that the pressure monitor includes a pressure sensor, a processor, a control panel, a measurement display, and an alarm triggered by airway pressure outside of pre-set limits for maximum and minimum airway pressure, and further that the nasal catheter is removable secured to the sample line.
	However, Lewis teaches a pressure monitor (2000) including a pressure sensor (2120), a processor (2060), a control panel (user interface 2030 includes buttons/controls for input as shown in Fig. 15), a measurement display (user interface 2030 includes a display as shown in Figs. 15 and 17), and an alarm triggered by airway pressure outside of pre-set limits for maximum and minimum airway pressure (paragraph 64, lines 1-8, paragraph 107, lines 1-8, paragraphs 114-115; paragraph 112: sensor 2120 is configured to measure pressure). Lewis indicates that the use of the pressure monitor allows for the flow of respiratory gas delivered to the patient to be adjusted based on the measured data (paragraph 114, lines 1-8), and further that 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure monitor disclosed by Davenport with the pressure sensor, display, alarm, processor, and control panel of the pressure monitor taught by Lewis in order to allow for the flow of respiratory gas delivered to the patient to be adjusted based on the measured data, and further that the alarm serves to alert personnel if an unsafe condition arises in a patient’s airways.
	Now modified Davenport does not explicitly disclose that the nasal catheter and the sample line are removably securable to each other.
	However, McNeill teaches the use of an adapter (100) with a luer lok connection (104) in order to removably secure a catheter (105) to a sample line (132) (Figs. 2A-3; paragraph 101). McNeill indicates that such a luer lock connection is well known in the art (paragraph 101).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the sample line and the nasal catheter of modified Davenport to include a removable luer lok connection between them as taught by McNeill in order to allow for each piece of tubing to be independently cleaned and sanitized, and further to allow for the monitor to be used with multiple different patient lines.
Regarding claim 2, Davenport in view of Lewis and McNeill disclose the pressure monitoring system of claim 1.
Currently modified Davenport fails to disclose that the respiratory gas is typically supplied at a flow rate of 1-10 LPM to obtain a desired mean target pressure.

Therefore, it would have been obvious to further modify modified Davenport in order to provide a flow rate between 1 and 6 LPM as taught by Lewis in order to meet a desired airway pressure value.
Regarding claim 4, Davenport in view of Lewis and McNeill disclose the pressure monitoring system of claim 1.
Davenport further discloses wherein the second end of the nasal catheter (114) has a portal between the interior and the exterior of the nasal catheter (114) and located between 2.5 and 5 millimeters proximal from the second end (see annotated Fig. 12 for the second end of the nasal catheter, and further see the openings on the nasal catheter at the second end in Fig. 12; paragraph 111 further defines that the exposed end of the nasal catheter 114 extends from the cannula at a length of 7.1 millimeters, given that the topmost portal on the catheter 114 is proximal to the second end and about a third of the way spaced down the exposed portion, and that the exposed portion can extend out about 7.1 millimeters, the portal is reasonably contained between 2.5 and 5 millimeters from the second end).

    PNG
    media_image1.png
    390
    490
    media_image1.png
    Greyscale

Regarding claim 6, Davenport in view of Lewis and McNeill disclose the pressure monitoring system of claim 1.
Modified Davenport further discloses wherein the second end of the nasal catheter (114) is rounded (see Davenport Fig. 12, the end of 114 in the topmost portion is round).
Regarding claim 7, Davenport in view of Lewis and McNeill disclose the pressure monitoring system of claim 1.
Modified Davenport further discloses wherein the first end of the nasal catheter (114 of Davenport) has a luer lock connector removably securable to the second end of the sample line (McNeill: Figs. 2A-3; paragraph 101).
Regarding claim 8, Davenport in view of Lewis and McNeill disclose the pressure monitoring system of claim 1.

Regarding claim 10, Davenport in view of Lewis and McNeill disclose the pressure monitoring system of claim 1.
Modified Davenport further discloses wherein the respiratory circuit further comprises a humidifier (Davenport: paragraph 116 and element 102 of Fig. 13A).
Regarding claim 11, Davenport in view of Lewis and McNeill disclose the pressure monitoring system of claim 1.
Currently modified Davenport fails to disclose that the respiratory circuit comprises an oxygen blender.
However, Lewis further teaches that the respiratory circuit comprises an oxygen blender (2155) (paragraph 118; Fig. 117), and further discloses that the oxygen blender advantageously mixes the respiratory gas before delivery to the patient (paragraph 118).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Davenport to include an oxygen blender in the respiratory circuit in order to mix the respiratory gas delivered to the patient.
Regarding claim 12, Davenport in view of Lewis and McNeill disclose the pressure monitoring system of claim 1.
Currently modified Davenport fails to disclose that the respiratory circuit comprises an oxygen analyzer.
However, Lewis further teaches that the respiratory circuit comprises an oxygen blender (2155) (paragraphs 121-122), and further discloses that the oxygen analyzer advantageously measures the percent of oxygen delivered to the patient (paragraph 122).

Regarding claim 13, Davenport discloses a method for monitoring mean airway pressure in neonatal patients (Fig. 12; paragraph 111, lines 1-10; paragraph 83, lines 11-15), comprising:
providing a patient with the neonatal nasal airway pressure system (113) according to claim 1 (see the rejection of claim 1 above employing Davenport, Lewis, and McNeill and the relevant motivations to combine the disclosed features);
placing a second end of a nasal catheter (114) within a naral of a patient about 1-2 centimeters distal to a nasal cannula (12) (see annotated Fig. 12 below; paragraph 111, lines 22-24; paragraph 111 further defines that the exposed end of the nasal catheter 114 extends from the cannula at a length of .71 to 1.7 centimeters from the nasal cannula, which overlaps the claimed range and a prima facie case of obviousness exists per MPEP 2144.05);
measuring the breathing cycle of the patient by acquiring a data set representative of a waveform from the nasal catheter (114) (paragraph 112, lines 1-11); and
adjusting the flow rate of pressurized respiratory gas to yield the desired targeted mean airway pressure (paragraph 163: the flow can be altered according to obtain a constant pressure for the patient).

    PNG
    media_image1.png
    390
    490
    media_image1.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Davenport (US 2011/0125052) in view of Lewis (US 2008/0142019) and McNeill (US 2014/0018691), as applied to claim 1 above, in further view of Dutkiewicz (US 2002/0112730) and Wondka (US 2010/0252037).
Regarding claim 3, Davenport in view of Lewis and McNeill disclose the pressure monitoring system of claim 1.
Modified Davenport discloses that the outer diameter of the adult sized nasal catheter (114) is between .068 and .07 inches (see paragraph 112 of Davenport), and further indicates that it is known to construct patient tubing in smaller sizes for pediatric cases (see paragraph 83 of Davenport).
Modified Davenport fails to disclose as inner diameter of the catheter, and a neonatal sized catheter.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the inner diameter of the adult sized catheter disclosed by modified Davenport could be in the range of .034 and .0525 inches based on Dutkiewicz’s teaching that in tube construction the inner diameter can be between 50 and 75% the size of the outer diameter.
Now modified Davenport has an adult sized catheter with an outer diameter between .068 and .07 inches and an inner diameter between .034 and .0525 inches.
Further modified Davenport fails to disclose a neonatal size for the catheter.
However, Wondka teaches that in constructing tubes for respiratory use, neonatal sizes should be made to be 50% the size of an adult construction (see footnote under Table 3 on page 25).
Therefore, modifying the adult sized catheter to 50% of its size gives an outer diameter in the range of .034 and .035 inches, and an inner diameter in the range of .017 and .02625 inches.
In the case where the range disclosed by the prior art overlaps to or is simply close to the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter size disclosed by modified Davenport to include the inner diameter range and neo-natal size range taught by Dutkiewicz and Wondka in order to provide a suitable sized catheter for neonatal use.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Davenport (US 2011/0125052) in view of Lewis (US 2008/0142019) and McNeill (US 2014/0018691), as applied to claim 1 above, in further view of Levitsky (US 9,636,043).
Regarding claim 5, Davenport in view of Lewis and McNeill disclose the pressure monitoring system of claim 1.
Modified Davenport fails to disclose that the second end of the catheter includes a series of placement gauge markings.
However, Levitsky teaches a nasal catheter (111) wherein the second end (end inserted into the nose and near the nasal opening in Fig. 1) includes a series of gauge placement markings (114-120) (Fig. 1; Col. 7, lines 27-30) so that the insertion depth of the catheter (111) can be ascertained by the medical professional (Col. 7, lines 27-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nasal catheter of modified Davenport with the placement gauge markings taught by Levitsky in order to ascertain the placement of the catheter with respect to the patient’s nostril.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Davenport (US 2011/0125052) in view of Lewis (US 2008/0142019) and McNeill (US 2014/0018691), as applied to claim 1 above, in further view of Chang (US 2019/0314620).
Regarding claim 9, Davenport in view of Lewis and McNeill disclose the pressure monitoring system of claim 1.
Modified Davenport fails to disclose that catheter is non-radiopaque.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of modified Davenport to be constructed from polyurethane as taught by Chang to ensure that the material is suitable for insertion into the nose.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Parrish (US 2021/022832) is cited for its relevant bubble CPAP structure for neonatal use
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785